 1

 2

 3

 4

 5

 6

 7

8                             UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10

11   RICARDO RUBIO,                             Case No. 5:20-02541 SB (ADS)

12                              Plaintiff,

13                              v.              ORDER ACCEPTING REPORT AND
                                                RECOMMENDATION OF UNITED STATES
14   RALPH DIAZ, et al.,                        MAGISTRATE JUDGE

15                              Defendants.

16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and all the

18   records and files herein, including the Report and Recommendation (“R&R”) dated

19   March 19, 2021 [Dkt. No. 11], of the assigned United States Magistrate Judge. No

20   objections to the Report and Recommendation were filed, and the deadline for filing

21   such objections has passed.

22         Accordingly, IT IS HEREBY ORDERED:

23         1.     The United States Magistrate Judge’s Report and Recommendation,

24                [Dkt. No. 11], is accepted;
 1        2.   Plaintiff’s Motion for Relief [Dkt. No. 8] is denied.

 2

 3

 4

 5
     DATED: May 6, 2021             ___________________________________
 6                                  THE HONORABLE STANLEY BLUMENFELD, JR.
                                    United States District Judge
 7

8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                              2
